 
 
I 
108th CONGRESS
2d Session
H. R. 5141 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2004 
Ms. Lofgren introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the alternative minimum tax treatment of incentive stock options, thereby changing the taxable event from the exercise of the stock option to the sale of stock. 
 
 
1.Repeal of alternative minimum tax treatment of incentive stock options 
(a)In generalSubsection (b) of section 56 of the Internal Revenue Code of 1986 (relating to adjustments applicable to individuals) is amended by striking paragraph (3). 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to incentive stock options exercised in 2000 or thereafter regardless of when such options were granted.
(c)Waiver of limitationsIf refund or credit of any overpayment of tax resulting from the application of the amendment made by subsection (a) is prevented at any time before the close of the 1-year period beginning on the date of the enactment of this Act by the operation of any law or rule of law (including res judicata), such refund or credit may nevertheless be made or allowed if claim therefor is filed before the close of such period. 
 
